SN DBD WC FF WY LY

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

JONATHAN U. LEE (CABN 148792)
Assistant United States Attorney

1301 Clay Street, Suite 340S
Oakland, California 94612
Telephone: (510) 637-3703
FAX: (510) 637-3724
Jonathan.Lee@usdoj.gov

Attorneys for United States of America

FILED

AUG ~ 7 2019

SUSAN Y, SOONG
CLERK, US, DISTRICT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
ALEXANDER PAZ,
a/k/a Monica,
a/k/a Melvin K. Louie,
a/k/a Juan Carlos Palua,

Defendant.

eee” Nome” Nome” “emer” Nome” “eee” “eee” “eee!” Segue” “eee” “remo” “reper” Nena

 

STIPULATION AND-4PROPOSEB} ORDER
CR 18-00581 CRB

CASE NO. CR 18-00581-1 CRB

STIPULATION AND4PROPOSED] ORDER
REGARDING FORENSIC REMOVAL OF
DATA FROM CERTAIN DEVICES
IDENTIFIED IN THE PLEA AGREEMENT

 
 

 

The government and Defendant Paz, through their counsel of record, stipulate as follows:
1. This stipulation concerns these electronic devices described in the plea agreement:

a. One Samsung Note 8 cell phone;

b. HTC cell phone;

c. Microsoft laptop model 1769; and

d. Windows lap top computer.

2. The parties agree to meet and confer regarding these devices and the scope of third parties’
Personally Identifiable Information (PII) on them.

3. The parties agree that following the meet and confer discussed above, the United States
Postal Service will conduct a forensic review to identify and remove third parties’ PII from
these devices.

4. The parties agree that following the forensic removal discussed above, these devices will be
returned to the Defendant.

5. The parties agree that this stipulation modifies, upon the entry of the order of the Court
below, the terms of the plea agreement with respect to the devices described above.

IT IS SO STIPULATED.

Dated: August 2, 2019 /s/
JODI LINKER
Attorney for Defendant PAZ

Dated: August 2, 2019 /s/
JONATHAN U. LEE
Assistant United States Attorney
Attorney for the United States

(PROPOSED} ORDER
PURSUANT TO STIPULATION, IT IS $90

DATED: August 7_, 2019 L
H@NORABLE CHARLES R. BREYER
nited States District Judge

 

STIPULATION AND [PROPOSEB}+ORDER
CR 18-00581 CRB ]

 

 
